Citation Nr: 1327946	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-50 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for a traumatic neuroma of the right ilio-inguinal nerve. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, and from June 1974 to January 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The Veteran in this case served on active duty from April 1966 to March 1970, and from June 1974 to January 1979.

2. In August 2013, prior to the promulgation of a decision regarding the issue on appeal, the Board received notification from the Veteran that a withdrawal of the issue on appeal was requested. 


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to an increased (compensable) rating for a traumatic neuroma of the right ilio-inguinal nerve. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. See id. In an August 2013 statement, the Veteran wrote that he wished to withdraw his Substantive Appeal regarding the issue on appeal. 

In the present case, the Veteran has withdrawn the appeal regarding this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The issue of an increased (compensable) rating for a traumatic neuroma of the right ilio-inguinal nerve is dismissed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


